PARKER, Judge.
Defendant’s only assignments of error are directed to the denial of his motions for nonsuit. He contends that nonsuit should have been allowed because the evidence fails to show the use of force, either physical or constructive, against the victim until the car reached the vicinity of the tennis courts, and that, though the evidence shows force was used at that point, there was no showing of any asportation thereafter. We do not agree.
The crime of kidnapping, as referred to in our statute, G.S. 14-39, was in effect and applicable to the offense for which defendant was here tried, is “the unlawful taking and carrying away of a person by force and against his will.” State v. Hudson, 281 N.C. 100, 104, 187 S.E. 2d 756, 759 (1972). However, the use of actual physical force is not essential to the commission of the offense, and the crime of kidnapping may be committed “by threats and intimidation and appeals to the fears of the victim which are sufficent to put an ordinarily prudent person in fear for his life or personal safety, and to overcome the will of the victim and secure control of his person without his consent and against his will, and are equivalent to the use of actual physical force or violence.” State v. Bruce, 268 N.C. 174, 182, 150 S.E. 2d 216, 228 (1966).
Here, the evidence shows that the victim of the offense was a young woman alone in her automobile when defendant, whom she did not know, suddenly got in beside her. There was no one around to whom she could appeal for help. Threats by actions may be more effective than when made by mere words, and defendant’s uninvited entrance into the car under these circumstances in itself constituted a threat. Miss Lynch testified that she considered getting out of the car at that point, but was afraid to do so because she “saw no people around” and was afraid she “wouldn’t be able to get help.” She also testified that she did not voluntarily take the defendant to the Country Club and was afraid that if she did not do what he said, he would barm her in some way. We find the evidence sufficient to sup*149port a jury finding that defendant’s conduct on first entering the car and in directing Miss Lynch where to drive under the circumstances here disclosed constituted such a threat as to put an ordinarily prudent person in fear for her life or personal safety so as to secure control of her person against her will. From that point on there was an ample showing of asportation to constitute the crime of kidnapping. Defendant’s subsequent conduct establishes that Miss Lynch’s fears, first aroused when defendant got into her car, were far from groundless. Defendant’s motions for nonsuit were properly denied.
No error.
Judges Britt and Clark concur.